0
!   2
               OFFICEOFIHEATTORNEY            GENERALOFTEXAS
    .A
                                     AUSTIN




         IlonorablefrankD.   Winn.
         moautlve   esoretaq
         *exam mate Parks board
         Aamtin, texao




                                           ly be Till*     to de-
                                              matto Imy 6oTern-
                                              e it,
                                                  we do met tee1
                                ted  to the junk dealers wbs,
                                  able to d%qime   ef It at a


                                ke to hate 8 rul.ing trem you am
                                d be handled and whether Or sot
              the funds resoited frem the lale of fhis morrp
              material embedepOdtsdto       OIL* u Oiti Lbador
              neat It be deposited  to the Berterar l?umd, We,
              of ooume, uonld like very liplebto be able te UM
              this money in the Bpeoial WI-k S%m¶ - aa it wuld
              only ooapensate uu tor the expanfm and trOUble of
              gatherimg it up.
sonorablo WBnL    D. @inn        - pqge ;2




           'MOst Of the MtOrial ~Mah we hwe vu
      left ritb uo OS surp1u11 by the lrtional Rrti
. .   SOrriG0 and not GlQiginrlly gorehased dth
      State E+uzui~.~

          ThG junk~laterialmmtl~n~dby    yonfe p&l&o prom
belonging to the State, and roar Board, therefore, bw no author-
ity todonatethe   eamto    juukdealers or to any other permen.
#he Board is not olothecl with any mmb power. 6mrr~bntml
%ettGiOs hare only thorn pouera that am aonierred ap~m fba
by the lam oreating them.

           &tiGb   60708, Of ~Oi-ElOn'8tbdiiiG8tiGlh Of the Gtst-
tttoa, atttbcrina the Board to groat aottoeniotm attd to rrrk
~omGege%on contr8Gte in Gormeotloa uith State park s&tea, and
dealrras t

           m3he rowatte6 thue earned by the St&e
      Parkm Board dall when Gollaoted be plmad
      in the State treasury..

            It further provides that V'ttaa~ and revmtte doriwtd
Her     the proridom   of' the rcrt and depom%ted in the State
treaoury shall be daperdted fn a 8peo&al fund to be known am
the ‘State   Parks Rttd."

          lttere appears to be no prml~ion aaatborldmg the
Poardtodif~p~se     ofnnused or mGraprteria1    8twh myem
me&ion, ao that the prooeeda thu’oot    oauld in 8ay evenC bo
eonrIderedrovoxute, wlth%n the weaning of the lpe~%al ipnd
thus prtmldeai for.

             &tic10   668   O?   the   IlerfMd   t%atUtOs   deoluemt

           Vhe State Board of Oontrol shall have
      charge and Gontrol of all pabllo buildinga,
      ground0 sad property of the St&e, mid la
      the GUGtGdiUl Of G11 pttbli0 ~&8OElGl pCOp-
      erty, aad is charged rith the reapondbiliff
      to properly oama for and protect muah prop-
      erty   from damage, intrwiGn          Or improper
      ttea g o .+ l +.a


          ~6 are of' the optttion this statute, in thG absence
oi a pore 8pcaifioprorl8ion, is suffiaieat to autherire thG
Board OS Control to make sale of property, mGh as you dem-
tribe, if In the tte~~M jud@mNit Of the Board it aB(lss ttOG80-
   uonnrabla Frank D. QUIIIXI- pagO g




   gmy    to protoot      the Bt8t.e or preserve t&s grsperty damage.

               It sill be seen the lta tutodoes not stop rith
    &      the Board of Control the 0tuWnlian of all pUbli0,
    ~sotml    property, but it goes further aad afflmativO1~
    iyposes upon the Doard the responsi2Slity to properly
    ouw for amI proteat wbh propertyfrm damage. It my
    be, ordinarily, that a mere oastodian or bailee with re-
<
 . spOot t0 ptqerty rarLd not hare sawh poser as se hws
 _..
.'I'&et  lndioated, for he seuld bs clothed rifh no other
!!: msr,   asd Ohsrgsd titb no othsr duty but to safely ksep
    sfadradellter  the wry property intrustsd to his oUst0dy.
    gut not so here, shore the property Is of swh satwe
    that it dsterlorates -- suitOre damage -- neoessuily ro-
    ottltiag in 1088 to the State, andthswdlymaylnshi0h
    ewh damage w     be avoided, er et least a most reasonable
    uay, would be to sell the property shsrs Lt has a mrksf.

             Te do not 16as to cay the Board has the brosd
   poser of discretion to sell personal property bsloa&ag
   ts ths State is the custody of the Board, merelybesauss
   such property is not presently nOed&, but sO 100911to say
   t&at such paver of sale should be exercised only shers
   th0   PIWtiGUlSP      G%R’GUS&S3lGSS    sUrro9ndi~       thS   MttW
   wmld shostotheBoard,in      the szsrel~s oi a mmnd
   bUdn088  and OfflGiti disoretiott,that sUch prooedU~s
   sas neoessary to prevent damage 0r fasts in respsot to
   the pcope*~.   Ve knew thOt jpnp;mterlal  erpe00d to
   the elements is In pr000ss of mete ud ultimate des-
   truction precisely as perioha8lrfmtlts, reget~les,
   and the like, sre perishable, as of aaurse.

                 There    this   poweroi    sale    Is   exemitted   by the
   Board of Control it is not in tirtae 0* any spO03.fla
   lta$ute, pescrrlblna,the mathod or aattneraf 49,    but,
   on the aontrsry, it Is In tirtuo of the oxprose ganersl
   poser to protoot aga%nst dmmge, md therefore the sale
   shen neoemtary my be made by the Beard in sU0h staaner,
   at such time and st SUG~ plaw or plaoes, and upon 6&U0h
   pcice as to the Board may eoea just and reasoaa8le.
   Thie is inCidenta  to the m&n psssr oonfarrad.
            IOU sre therefore s&vised that th%s is the
,poper   ray to hamUe  suclt property.



                              Vary truly ysws
                         A¶TOBIiCX BEIBIUL    OF T-

  PIRST ASSISTANT
  ATTORKEY GENERAL       BT                              /c
                                             Ass%staut
                        /p-y+